           Case 3:18-cv-01905-SB        Document 36   Filed 03/11/19   Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION
UNITED STATES OF AMERICA for the use and              Civil Action No. 3:18-cv-01905-SB
bCNCfit Of CONSOLIDATED ELECTRICAL
DISTRIBUTORS, INC., a Delaware corporation,           SUMMONS ON A THIRD-PARTY
dba CED POWER,                                        COMPLAINT
                Plaintiff,
     VS.


NOVA GROUP, INC., a California corporation;
FEDERAL INSURANCE COMPANY, an Indiana
corporation; and LIBERTY MUTUAL
INSURANCE COMPANY, a Massachusetts
corporation,

                      Defendants,

UNITED STATES OF AMERICA for the use and
benef,rt of CONSOLIDATED ELECTzuCAL
DISTRIBUTORS, INC., a Delaware corporation,
dba CED POWER,

                      Third-Party Plaintiff,
     VS


INDUSTRIAL ELECTRIC MFG., INC., A
suspended California entity; RESOURCE
ENGINEERED PRODUCTS, LLC, an Oregon
limited liability company, and THE NEV/ IEM,
LLC, a California limited liability company,

                       Third-       Defendants

                       SUMMONS OhI A TF{IR.D-P,{R.TY COMPI,AINT

To         The New IEM, LLC
           7o Edward Herman, Registered Agent
           45205 Warm Springs Blvd.
           F'remont, CA94539


Page   I - SUMMONS ON A THIRD-PARTY COMPLAINT
         Case 3:18-cv-01905-SB          Document 36       Filed 03/11/19     Page 2 of 3




         Plaintiffhas filed a lawsuit against defendants Nova Group, Inc., Federal Insurance Company
and Liberty Mutual Insurance Company. In the lawsuit, defendant Nova Group, Inc. has alleged one
or more counterclaims against plaintiff. In response to the counterclaim(s), plaintiff, as third-par1y
plaintiff, is making this claim against you to pay part or all of what plaintiff may owe to defendant
Nova Group, Inc. on the counterclaim(s).

        Within 21 days after service of this summons on you (not counting the day you received it)
   or 60 days if you are the United States or a United States agency, or an officer or employee of the
-
United States described in Fed. R. Civ. P. l2(a)(2) or (3)      you must serve on the plaintifVthird-
                                                            -
party plaintiff and on the defendants an answer to the attached first amended third-party complaint
or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff/third-party plaintiff s attorney, whose name and address are:

       Consolidated Electrical Distributors, Inc., dba CED Power
       7o Douglas R. Hookland
       ScottlHookland LLP
       P.O. Box 23414
       Tigard, OR 97281

       It must also be served on the defendants' attorneys, whose names and address are:

       Nova Group, Inc., Federal Insurance Company and Liberty Mutual Insurance Company
       '/oDan Gragg and Andrew MacKendrick
       Seifer, Yeats, Zwierzynski & Gragg, LLP
        121 SW Morrison St., Suite 1025
       Poftland, OR 97204

       It must also be served on the attorneys for third-party defendant Resouree Engineered
Products, LLC, whose names and address are:

        Resource Engineered Products, LLC
        7o Robert D. Scholz and Christopher B. Marks
        MacMillan, Scholz & Marks, P.C.
        900 SW Fifth Street, Suite 1800
        Pofiland, OR 97204

         Ifyou fail to respond, judgment by default will be entered against you for the relief demanded
in the first amended third-party complaint. You also must file the answer or motion with the court
and serve it on any other parties.




Page2 - SUMMONS ON A THIRD-PARTY COMPLAINT
         Case 3:18-cv-01905-SB      Document 36     Filed 03/11/19       Page 3 of 3




        A copy of defendant Nova Group, Inc.'s counterclaim (within the defendants'         Answer,
Defenses, and Counterclaim) is also attached. You may       but are not required to       respond to
defendant Nova Group, Inc's counterclaim.
                                                        -                             -

Date:

                                                 CLERK OF THE COURT



                                                  Signature of Clerk or Deputy Clerk




Page 3 - SUMMONS ON       A THIRD-PARTY COMPLAINT
